Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 1 of 9 PageID #: 3394




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                      §
 EQUIPMENT LLC,                               §
                                              §
        Plaintiff,                            §         C.A. No. 2:20-cv-00078-JRG
                                              §
 v.                                           §         JURY TRIAL DEMANDED
                                              §
 HMD GLOBAL OY,                               §
                                              §
         Defendant.                           §


      PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT’S MOTION TO
                    TRANSFER VENUE UNDER 28 U.S.C. § 1404

        Plaintiff Cellular Communications Equipment LLC (“CCE”) files this sur-reply in

opposition to Defendant HMD Global Oy’s (“HMD”) motion to transfer under 28 U.S.C. § 1404.

(Dkt. No. 77) (the “Motion”).
Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 2 of 9 PageID #: 3395




                                            TABLE OF CONTENTS



I.          INTRODUCTION ...................................................................................................... 1

II.         ARGUMENTS AND AUTHORITIES....................................................................... 1

       A.      HMD Cannot Ignore the Facts That Doom Its Motion ........................................... 1

       B.      HMD Cannot Ignore Witnesses Near the Court ..................................................... 3

       C.      The Remaining Factors Do Not Favor Transfer ..................................................... 4

III.        CONCLUSION ........................................................................................................... 5




                                                              i
Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 3 of 9 PageID #: 3396




                                        I.   INTRODUCTION

       HMD’s Reply confirms that the facts do not warrant transfer. Yet HMD asks the Court to

ignore the facts. The Court should decline this invitation and deny the motion, as HMD fails to

show that proceeding in Florida is clearly more convenient.

                           II.       ARGUMENTS AND AUTHORITIES

       A. HMD Cannot Ignore the Facts That Doom Its Motion

       HMD misrepresented that CCE does not have “any connection to this District” (Dkt. No.

77 at 1) and that CCE’s space is only a “mail drop” (Dkt. No. 50 at 1). But CCE informed HMD

long ago that these representations were “unquestionably false” (Dkt. No. 52 at 1 n.1). And the

evidence confirms that CCE is a Texas entity and that CCE’s business is conducted via its principal

place of business in the District.

       Because the facts do not fit HMD’s incorrect narrative, HMD asks the Court to ignore

them. Specifically, HMD advances an incorrect theory that CCE failed to disclose Ms. Hernandez

and that, had HMD known of Ms. Hernandez, it would have violated the Rules to depose her. This

new position stands in stark contrast with HMD’s previous argument that venue discovery would

not “make one cent of difference.” Dkt. No. 50 at 4; see also Ex. A at 2 (“HMD Global does not

believe that expedited discovery is necessary regarding our motion to transfer, and that the Court

can and should grant our motion based on what we have presented so far.”).

       CCE was never required to disclose Ms. Hernandez, or any other information, in response

to HMD’s Section 1404 interrogatories. Unless otherwise ordered, discovery is limited to facts

“relevant to any party’s claim or defense.” FED. R. CIV. P. 26(b)(1). Over HMD’s objections, the

Court ordered limited discovery, allowing CCE—and only CCE—to conduct transfer-related

discovery. See Dkt. No. 53. Nevertheless, HMD served two transfer-related interrogatories, but
                                                1
Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 4 of 9 PageID #: 3397




neither requested the identity of Ms. Hernandez. Dkt. No. 77-24 at Rogs. 11-12. CCE objected to

the interrogatories as improper under Rule 26(b)(1), but nevertheless provided a response to avoid

dispute. Indeed, even though HMD later misrepresented that CCE “has no personnel in this

District,” (Dkt. No. 77 at 2), CCE’s interrogatory responses informed HMD that CCE “maintains

personnel and assets for conducting activities related to CCE’s business” in the District. Dkt. No.

77-24 at Rog 11. HMD never sought information related to CCE’s disclosed personnel; nor did it

even allege that CCE’s responses were deficient for not disclosing personnel by name.

       Moreover, as the Reply admits, Interrogatory No. 12 sought only CCE’s employees, and

Ms. Hernandez is not a CCE employee. Dkt. No. 82-19 at ¶ 6. HMD is left to argue that CCE

should have identified Ms. Hernandez’s fees (not identity) as somehow responsive as to CCE’s

costs of maintaining its principal place of business. Dkt. No. 85 at 2. CCE is not obligated to

respond to HMD’s interrogatories and Ms. Hernandez’s identify is nevertheless not responsive.

       Even if CCE was obligated to provide Ms. Hernandez’s identity under a strained reading

of the interrogatories, exclusion of evidence is not warranted here. To exclude, courts consider

four factors. Texas A&M Research Found. v. Magna Transp., Inc., 338 F.3d 394, 402 (5th Cir.

2003). HMD does not even state the factors for exclusion, much less show them. The first factor

is “the importance of the evidence.” Id. HMD does not dispute the importance of Ms. Hernandez’s

declaration; indeed, the evidence is highly relevant and directly contradicts HMD’s inaccurate

assumptions. The second factor is the prejudice to HMD. Id. There is no prejudice. Unlike the case

HMD cites, discovery is open. HMD may seek Ms. Hernandez’s deposition (but, tellingly, has not

done so). However, pursuant to Rule 26(b)(1), HMD cannot seek transfer-related deposition

testimony from Ms. Hernandez absent Court order. There is no prejudice to HMD for not

conducting a deposition that the Rules do not allow. Moreover, HMD previously argued that such
                                                2
Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 5 of 9 PageID #: 3398




discovery was unnecessary, and confirmed as much by making no attempt to gather information

regarding CCE’s disclosed personnel, either through additional interrogatories or a Rule 30(b)(6)

deposition. The third factor is the possibility of curing prejudice. Id. Any prejudice is easily cured:

as HMD argued, the Court may review the briefing and then “decide whether it needs additional

discovery to make a ruling.” Dkt. No. 50 at 6-7. Under the last factor, a court considers “the

explanation for the party’s failure to disclose.” Magna, 338, F.3d at 402. As demonstrated above,

there is no failure to disclose: CCE had no obligation to respond to HMD’s improper

interrogatories. And even if it did, Ms. Hernandez’s identification was not responsive.

       B. HMD Cannot Ignore Witnesses Near the Court

       CCE identified numerous witnesses, many of which came to light during venue discovery.

Opp. at 8-12. HMD does not dispute that these witnesses have relevant information. Instead, HMD

asks the Court to ignore them. Even though Fifth Circuit law governs, HMD quotes In re HP Inc.,

826 F. App’x 899 (Fed. Cir. 2020), an unpublished, non-binding opinion applying Eleventh Circuit

law, for the incorrect proposition that the Court may only consider witnesses in the District.

Although CCE demonstrated that there are two distinct witness factors (Opp. at 8-9), HMD refuses

to consider the two factors separately, as the law requires. For the unwilling witness factor, even

In re HP recognizes that the Court may compel Texas witnesses outside of the District to appear.

826 F. App’x at 902-903; see also Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-

CV-00456-JRG, 2018 WL 4620636-JRG, at *5 (E.D. Tex. May 22, 2018) (recognizing the Court’s

subpoena power over Houston residents). Similarly, under the “willing witnesses” factor, “the

court should consider all potential material and relevant witnesses,” not only those within the

District. Id. (emphasis added); see also Intertrust Techs. Corp. v. Cinemark Holdings, Inc., No.

2:19-CV-00265-JRG, 2020 WL 6479562, at *5 (E.D. Tex. Sept. 30, 2020) (same).
                                                  3
Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 6 of 9 PageID #: 3399




        HMD next urges the Court to ignore witnesses because they are “not disclosed” and,

according to HMD, cannot attend trial. But they are not undisclosed: each witness is a non-party

and HMD is aware of their relevance to this matter. Moreover, HMD’s argument is belied by its

own prior position. Ex. B (There is no requirement for HMD to “amend its initial disclosures to

include individuals of whom CCE is already aware. We know of no authority requiring a party to

add specific individuals to its initial disclosures, or indeed the purpose for doing so.”).

        Lastly, HMD argues that the Court should disregard                              located in the

District, because it is supervised by HMD America. But the Court should not ignore Texas

witnesses merely because there may be other witnesses in Florida. Moreover, HMD’s

“supervision” argument is suspect, given that

                                      Dkt. No. 82-12.

        C. The Remaining Factors Do Not Favor Transfer

        Localized Interest: This Action involves two parties. HMD resides in Finland, while CCE

is a Texas entity with its principal place of business in the District. Ms. Hernandez’s declaration

explains CCE’s ties to the District but so does additional evidence. See, e.g., Dkt. No. 1; Dkt. No.

77-24 at Rogs. 11-12. Thus, with or without Ms. Hernandez’s declaration, CCE’s deep connection

to the District must be considered.

        Moreover, HMD again reverts to HMD America’s testing and marketing, without disputing

that testing

in the District. The Reply also makes a puzzling claim that CCE implies that HMD America’s

region is less than the entire United States. Reply at 5. But as CCE stated, it is because the HMD

America region includes the entire United States that HMD’s attempt to ascribe a local interest to

Florida only is tenuous. Opp. at 14-15.
                                                  4
Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 7 of 9 PageID #: 3400




       Practical Problems: HMD’s Reply ignores Judge Gilstrap’s prior substantive rulings,

including adopting a construction of the only disputed term in this Action. Instead it again argues

that Magistrate Judge Mitchell’s extensive knowledge should not be considered. But while the

Reply discusses the relevance of knowledge of a separate district court judge, it ignores law

recognizing the relevance of knowledge of a Court’s magistrate judge. See Opp. at 5.

       It cannot be correct that the Court should disregard the fact that HMD withdrew its motion.

Under this theory, a party could move to transfer at the beginning of a case, immediately withdraw

the motion, and then refile the motion at trial. Moreover, even if HMD is afforded the date of its

first motion to transfer, HMD filed that motion nearly six months after the complaint and nearly

three months after its first serial motion to dismiss, all of which created significant delay.

       HMD splits hairs in advancing an argument that one of CCE’s non-confidential prior

preliminary infringement contentions has one slight difference from the non-confidential

contentions in this case. While CCE cannot discuss the final prior contentions, there is no question

that there is significant overlap in the technology of all eighteen cases. HMD admitted as much

when it moved to compel production of the prior infringement contentions. See Dkt. No. 76 at 6.

       Sources of Proof: HMD can only show that this factor favors transfer if Ms. Hernandez’s

entire declaration is improperly ignored. As noted above, HMD’s argument is unfounded.

       Court Congestion: In its Reply, HMD ignores that its delay (whether it is nine months or

over six months) weighs against transfer under this factor. See Opp. at 13; Reply at 4-5. Moreover,

HMD fails to distinguish LBS Innovation: patent cases tend to be longer, regardless of the

comparison of courts’ overall statistics for civil cases.

                                      III.    CONCLUSION

       For the foregoing reasons, the Court should deny HMD’s motion to transfer venue.
                                                  5
Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 8 of 9 PageID #: 3401




Dated: January 11, 2021                  Respectfully submitted,

                                         /s/ Jeffrey R. Bragalone
                                         Jeffrey R. Bragalone (lead attorney)
                                         Texas Bar No. 02855775
                                         Jonathan H. Rastegar
                                         Texas Bar No. 24064043
                                         Jerry D. Tice II
                                         Texas Bar No. 24093263
                                         Hunter S. Palmer
                                         Texas Bar No. 24080748

                                         BRAGALONE CONROY PC
                                         2200 Ross Avenue
                                         Suite 4500W
                                         Dallas, TX 75201
                                         Tel: (214) 785-6670
                                         Fax: (214) 785-6680
                                         jbragalone@bcpc-law.com
                                         jrastegar@bcpc-law.com
                                         jtice@bcpc-law.com
                                         hpalmer@bcpc-law.com

                                         Attorneys for Plaintiff
                                         CELLULAR COMMUNICATIONS
                                         EQUIPMENT LLC




                                     6
Case 2:20-cv-00078-JRG Document 89 Filed 01/13/21 Page 9 of 9 PageID #: 3402



                                CERTIFICATE OF SERVICE

       I certify that on January 11, 2021, I served the foregoing on counsel for Defendant HMD

Global Oy by email pursuant to Section 12(c) of the Discovery Order (Dkt. No. 24).


                                                   /s/ Serrena Meyer
                                                   Serrena Meyer



                     CERTIFICATE OF AUTHORIZATION TO SEAL

       Under Local Rule CV-5, the undersigned counsel hereby certifies that authorization for

filing under seal has been previously granted by the Court in the Protective Order (Dkt. No. 31)

entered in this case on August 14, 2020.

                                                   /s/ Jeffrey R. Bragalone
                                                   Jeffrey R. Bragalone




                                               7
